 Case: 1:19-cv-02170 Document #: 1110 Filed: 04/19/21 Page 1 of 2 PageID #:21789




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

  IN RE ETHIOPIAN AIRLINES FLIGHT
  ET 302 CRASH


  ANDREA SPINI, Individually and as Special
  Administrator of the Estate of CARLO SPINI, Lead Case No.: 19-cv-02170
  Deceased, and on behalf of his Surviving
  Children, Marco Spini, Francesco Spini, and
  Elisabetta Spini,                           This Filing Relates to: Case No. 1:19-cv-02971
         Plaintiff,
                                                    District Judge Jorge L. Alonso
         v.
                                                    Magistrate Judge David Weisman
  THE BOEING COMPANY, a Delaware
  corporation; ROSEMOUNT AREOSPACE,
  INC., a Delaware corporation; and
  ROCKWELL COLLINS, INC., a Delaware
  corporation,

         Defendants.



                                NOTICE OF JOINT MOTION

TO:    All Defense Counsel of Record

       PLEASE TAKE NOTICE that on the 26th Day of April, 2021 at 9:30 a.m., or as soon

thereafter as counsel may be heard, Plaintiff ANDREA SPINI, Individually and as Special

Administrator of the Estate of CARLO SPINI, Deceased, and on behalf of his Surviving Children,

Marco Spini, Francesco Spini, and Elisabetta Spini, by their undersigned counsel, will present the

foregoing Joint Motion for Settlement Approval and Dismissal with Prejudice before the

Honorable Judge Jorge L. Alonso, in courtroom 1903, Everett McKinley Dirksen United States

Courthouse, 219 S. Dearborn Street, Chicago, Illinois.
 Case: 1:19-cv-02170 Document #: 1110 Filed: 04/19/21 Page 2 of 2 PageID #:21790




 Dated: April 19, 2021                              Respectfully submitted,

                                                    By: /s/ Justin T. Green
                                                        Justin T. Green
                                                        jgreen@kreindler.com
                                                        Anthony Tarricone
                                                        atarricone@kreindler.com
                                                        Vincent C. Lesch
                                                        vlesch@kreindler.com
                                                        Kreindler & Kreindler LLP
                                                        485 Lexington Avenue
                                                        New York, New York 10017
                                                        T: (212) 687-8181

                                                          Todd Smith
                                                          tsmith@smithlacien.com
                                                          Brian LaCien
                                                          blacien@smithlacien.com
                                                          Smith LaCien LLP
                                                          70 West Madison Street #2250
                                                          Chicago, Illinois 60602
                                                          T: 312-509-8900

                                                          Attorneys for Plaintiff




                                CERTIFICATE OF SERVICE

       The undersigned counsel hereby certify that on April 19, 2021, I served a copy of the

foregoing NOTICE OF JOINT MOTION on all counsel of record, by filing same with the Court

via the ECF system, which will send copies to all counsel of record.



                                                            /s/ Todd Smith
